Citation Nr: 0430443	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  01-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits based upon 
the need for regular aid and attendance or on account of 
being housebound.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran failed, without indication of cause, to appear 
for scheduled videoconference hearings in May 2002 and 
October 2004.  Therefore, his request for a videoconference 
hearing is considered withdrawn.  38 C.F.R. § 20.702 (2003). 


FINDINGS OF FACT

1.  The veteran's disabilities include a cerebrovascular 
accident (CVA) with left sided hemiparesis (rated as 30 
percent disabling); arthritis of the shoulders, knees, and 
lumbar spine (10 percent), and hypertension (10 percent).  
The combined rating for his nonservice-connected disabilities 
is 50 percent. 

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and has not established a factual need for 
aid and attendance.

3.  The veteran is not unable to feed or clothe himself, nor 
is he bedridden or incapable of attending to the needs of 
nature without assistance.

4.  The veteran's disabilities do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

5.  The veteran does not have a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities. 


CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
veteran being in need of the regular aid and attendance of 
another person and/or by reason of the veteran being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to a claim of entitlement to special 
monthly pension benefits based upon the need for aid and 
attendance by correspondence dated in February 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2004 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the May 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the February 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  

The veteran was notified of the pertinent evidence obtained 
by VA during the course of this appeal and informed of the 
evidence necessary to substantiate his claim.  He was 
specifically requested to provide information identifying 
evidence pertinent to his claim.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

A VA medical examination pertinent to the issue on appeal was 
obtained in September 2002.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
of this matter.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background.   By rating action in October 2001 
entitlement to nonservice-connected disability pension 
benefits was awarded.  The veteran's established disabilities 
include a CVA with left sided hemiparesis (30 percent), 
arthritis, shoulders, knees, and lumbar spine (10 percent), 
and hypertension (10 percent).  His combined nonservice-
connected disability rating is 50 percent.  Entitlement to a 
special monthly pension was denied.

In a September 2002 VA aid and attendance examination, the 
examiner reviewed the claims file prior to the examination.  
The veteran's chief complaint was weakness on the left side 
of the body.  He suffered a CVA with left hemiparesis in 
1999.  Since that time he had had significant weakness on the 
left side of his body.  He had difficulty ambulating and 
performing activities of daily living at home.  He also had 
some dysarthria and difficulty with his speech.  

The veteran smoked two packs of cigarettes a day.  He is able 
to go to the restroom and to dress without assistance.  
However, he had frequent urination problems and related 
difficulty getting to the restroom.  He lived alone and 
received some help from his ex-wife who visited him and 
assisted him with some activities.    

The examiner noted the veteran came to the office alone and 
walked with a limp.  It was somewhat difficult for him to get 
on and off the examination table.  He was conscious, 
cooperative, oriented, and not in acute distress.  Eyes 
showed equal pupils reactive to light and satisfactory 
conjunctiva.  Funduscopic examination revealed narrowing of 
the arteries, otherwise satisfactory.  Blood pressures were 
elevated and it was strongly advised that he see his doctors 
for follow-up.   The diagnoses were SP CVA with left 
hemiparesis, hypertension, and chronic low back pain.

Medical treatment records include a July 1999 Riverview 
Regional Medical Center hospitalization report noting that 
the veteran was admitted with weakness in his left leg and 
arm with numbness in the left arm.  An examination revealed a 
right CVA.  A brain MRI revealed numerous focal lesions 
bilaterally predominantly in the periventricular white 
matter.  Some lesions were also noted in the brain stem and 
basal ganglia.  The primary differential possibilities were 
multiple sclerosis and vasculitis.  Other common causes of 
small vessel disease included diabetes and hypertension.  The 
veteran noted that he had never before been to see a primary 
care physician and was not aware of having high blood 
pressure.  He was treated for hypertension, which was well 
controlled.    

A Social Security Administration (SSA) disability 
determination examination in March 2000 noted the veteran was 
49 years old.  He was disabled due to a stroke in July 1999.  
He had no previous musculoskeletal injuries or surgeries.  He 
had been unable to maintain gainful employment since his 
stroke.  He did not use a cane or other assistance devices to 
ambulate.  He had no musculoskeletal pain. The assessment was 
status post right hemispheric CVA with history of left sided 
hemiparesis, resolved with residual marked spasticity of gait 
and inability to squat and inability to coordinate his right 
and his left leg movements equally, and mark expressive 
dysphasia.  It was determined that he was permanently 
disabled and would have significant difficulty communicating 
with co-workers.  

Analysis.  VA improved pension benefits are payable to a 
veteran with qualified service during a period of war, based 
upon a maximum rate established by law and reduced by the 
amount of annual income.  38 U.S.C.A. § 1502 (West 2002); 38 
C.F.R. § 3.3 (2003).  An increased maximum rate is provided 
for a veteran who is permanently housebound or in need of aid 
and attendance.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.23 (2003).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. § 
3.351 (2003). 

The basic criteria for regular aid and attendance are:

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable;

(2) a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.);

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

38 C.F.R. § 3.352(a) (2003).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions, which the veteran is able to 
perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need the 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).  

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352(a).  The 
September 2002 VA examination report reflects that the 
veteran's pupils were equal and reactive to light, and he had 
vision in both eyes.  It is neither asserted nor shown that 
he experiences loss of vision in both eyes that would meet 
the criteria of being blind or so nearly blind as set forth 
in 38 C.F.R. § 3.352(a).  

Neither is the veteran a patient in a nursing home because of 
mental or physical incapacity.  Further, a review of all the 
medical evidence, including treatment records and the VA 
examination report overwhelming indicates that the veteran 
does not require aid and attendance as a result of inability 
to dress or undress himself or keep himself ordinarily clean 
and presentable.  Neither does he require the adjustment of 
any prosthetic or orthopedic appliance.  Further, it is not 
demonstrated that he is unable to feed himself through loss 
of coordination or weakness, nor is he unable to attend to 
the wants of nature.  Nor does any of this evidence indicate 
that the veteran is bedridden.  Rather, the evidence 
indicates that the veteran is able to dress and feed himself.  
The evidence indicates that he is not bedridden and that he 
is able to attend to the wants of nature.  

The veteran was able to walk unassisted and without any 
ambulatory devices at his September 2002 VA examination.  
With consideration that there is competent medical evidence 
indicating that the veteran is able to conduct his daily 
affairs on an independent basis, and no evidence indicating 
that he has ever been unable to do so, a preponderance of the 
evidence is against a finding that he requires the regular 
assistance of another person to protect himself from the 
hazards of everyday living.  On the basis of the above 
analysis, a preponderance of the evidence is against a 
finding that the veteran is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.351, 3.352; Turco. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and now is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter):  (1)  Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her life time.  38 C.F.R. § 
3.351(d). 

The RO has evaluated the veteran's disabilities as CVA with 
left sided hemiparesis (30 percent), arthritis of the 
shoulders, knees, and lumbar spine (10 percent), and 
hypertension (10 percent).  The private treatment records, as 
well as the September 2002 VA examination does not reflect 
that the veteran is actually confined to his home.  The 
evidence reflects that the veteran is able to walk 
unassisted.  In the absence of any evidence indicating that 
any of the veteran's disabilities warrant a 100 percent 
evaluation, a preponderance of the evidence is against the 
assignment of a 100 percent evaluation for any single 
disability.

The veteran in this case does not meet the criteria for being 
housebound since he does not have a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, and since he is not substantially 
confined to his dwelling or immediate premises.  On the basis 
of the previous analysis with respect to the evaluation 
assigned to each of the veteran's disabilities, and competent 
medical evidence reflecting that he is physically able to 
depart his premises, a preponderance of the evidence is 
against a finding that the veteran is permanently housebound.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



